United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-1825
                     ___________________________

                               Troy K. Scheffler

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

                           Richard House Kyle, Jr.

                     lllllllllllllllllllllDefendant - Appellee

                                  Kaplan, Inc.

                           lllllllllllllllllllllDefendant
                                  ____________

                  Appeal from United States District Court
                       for the District of Minnesota
                               ____________

                          Submitted: March 9, 2020
                             Filed: June 3, 2020
                               [Unpublished]
                               ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                            ____________

PER CURIAM.
      Troy Scheffler appeals the district court’s1 dismissal of his suit seeking to compel
a Minnesota state court judge to decide issues of state law in his case against Kaplan,
Inc. We affirm because Scheffler settled his dispute with Kaplan rendering his federal
suit moot.

       Scheffler sued Kaplan in Minnesota conciliation court seeking reimbursement
for expenses related to his enrollment at Kaplan’s Concord Law School. He primarily
alleged that Kaplan breached their contract and committed consumer fraud. When
Kaplan won, Scheffler exercised his statutory right to have a Minnesota district court
review the case de novo. Minnesota District Judge Richard H. Kyle then granted
Kaplan’s motion to compel arbitration. Scheffler appealed to the Minnesota Supreme
Court, but he was unsuccessful because the order compelling arbitration was not a final
appealable order.

       Scheffler then filed this suit against Kaplan and Judge Kyle. In his federal
complaint, Scheffler claims that Judge Kyle prevented him from appealing the
conciliation court’s judgment and violated the federal and Minnesota constitutions. The
district court ruled that it lacked jurisdiction under the Rooker-Feldman doctrine and
dismissed with prejudice. Prior to that ruling, Scheffler voluntarily dismissed Kaplan
from the lawsuit.

       On appeal, Scheffler asks us “to compel Minnesota District Judge R. H. Kyle to
decide his motion to find there was no arbitration agreement.” Scheffler Br. 6; see also
id. at 14, 15. Judge Kyle argues the case is moot. Kyle Br. 25. “When a case on
appeal no longer presents an actual, ongoing case or controversy, the case is moot and
the federal court no longer has jurisdiction to hear it.” Ringo v. Lombardi, 677 F.3d
793, 796 (8th Cir. 2012) (citation omitted). We review de novo whether claims are
moot. Wright v. RL Liquor, 887 F.3d 361, 363 (8th Cir. 2018).

      1
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, sitting by designation.

                                           -2-
       Judge Kyle asserts that Scheffler “settled with Kaplan” and that his “legal
dispute with Kaplan is resolved.” Kyle Br. 25. In Scheffler’s reply brief, he does not
dispute this contention. Thus, we accept that Scheffler’s “legal dispute with Kaplan
is resolved.”

      Scheffler’s settlement with Kaplan prevents us from according him any relief.
“A case becomes moot when the court can no longer grant any effectual relief to a
prevailing party due to a change in circumstances.” In re Gretter Autoland, Inc., 864
F.3d 888, 891 (8th Cir. 2017). Here, “nothing of practical consequence turns on the
outcome of [this] appeal” because if we were to issue the writ of mandamus,2 we would
be ordering Judge Kyle to issue a ruling in a case that no longer exists. Id. Scheffler’s
claim against Judge Kyle is moot and the case is dismissed.
                        ______________________________




      2
        On appeal, Scheffler makes passing reference to declaratory relief. He failed
to develop this argument in his opening brief, so it is waived. See Meyers v. Starke,
420 F.3d 738, 743 (8th Cir. 2005) (“To be reviewable, an issue must be presented in
the brief with some specificity. Failure to do so can result in waiver.”). Even if we
were to address this argument, it would also be moot.

                                          -3-